Case 2:19-cv-00318-JLB-NPM Document 35 Filed 01/21/21 Page 1 of 2 PageID 713




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION



MICHAEL LEON MCCORD,

             Plaintiff,

v.                                              Case No. 2:19-cv-00318-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                          /

                                          ORDER

      After reviewing the parties’ joint status report (Doc. 34), the Court modifies

its previous stay order (Doc. 33) as follows:

      1.     The stay will continue pending the Eleventh Circuit’s decision in Perez

v. Commissioner of Social Security, Appeal No. 19-11660 (filed Apr. 29, 2019), and

Lopez v. Acting Commissioner of the Social Security Administration, Appeal No. 19-

1174 (filed May 3, 2019). or, should the appeals in those cases be dismissed,

pending the Supreme Court’s opinion in Davis v. Saul, 963 F.3d 790 (8th Cir. 2020),

cert. granted, 2020 WL 6551772 (U.S. Nov. 9, 2020) (No. 20-105) and Carr v.

Commissioner, SSA., 961 F.3d 1267 (10th Cir. 2020), cert. granted, 2020 WL

6551771 (U.S. Nov. 9, 2020) (No. 20-105).

      2.     The parties are to advise this Court as soon as they learn of any

important developments in any of the aforementioned cases and shall continue

filing status reports every sixty days.
Case 2:19-cv-00318-JLB-NPM Document 35 Filed 01/21/21 Page 2 of 2 PageID 714




      3.    In all other respects, the previous stay order will remain unchanged,

and the case will remain administratively closed.

      ORDERED in Fort Myers, Florida, on January 21, 2021.




                                         2
